294 S.W.3d 141 (2009)
THORNBURGH ABATEMENT, INC., et al., Appellants,
v.
J.W. TERRILL, INC., Respondent.
No. ED 92665.
Missouri Court of Appeals, Eastern District, Division Two.
October 13, 2009.
Stefan J. Glynias, St. Louis, MO, for Appellant.
Thomas J. Magee, St. Louis, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J., and ROBERT G. DOWD, JR., and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Thornburgh Abatement, Inc. ("Thornburgh Abatement") appeals from the circuit court's entry of summary judgment in favor of J.W. Terrill, Inc. ("J.W. Terrill"). Thornburgh Abatement asserts the circuit court erred in entering summary judgment in favor of J.W. Terrill because J.W. Terrill breached its fiduciary duty as an insurance broker, J.W. Terrill breached an implied contract to provide employee dishonesty coverage, J.W. Terrill was negligent in failing to advise Thornburgh Abatement concerning employee dishonesty coverage, and J.W. Terrill negligently misrepresented that it would provide for all of Thornburgh Abatement's insurance needs.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b). J.W. Terrill's motion to strike portions of Thornburgh Abatement's reply brief that was taken with the case is denied as moot.